Title: From Thomas Jefferson to Albert Gallatin, 22 December 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin
                     
                     Dec. 22.08.
                  
                  The answer to the petition of Percival & others praying that they may be permitted to send a vessel or vessels to take up their men from the desolate islands of the Indian ocean & thence to proceed on a trading voyage to Canton &c cannot but be a thing of course, that days having been publicly announced after which no permissions to send vessels to bring home property would be granted, which days are past long since, and the rule rigorously adhered to, it cannot now be broken through. if Congress continue the power it will shew that they mean it shall be exercised, and we may then consider on what new grounds permissions may be granted. Affectte. salutns.
               